Title: William Gaston to James Monroe, 18 February 1816
From: Gaston, William
To: Monroe, James


                    
                        
                            Sir
                        
                        
                            House of Representatives
                            February 18th. 1816
                        
                    
                    I am informed by a letter received from a respectable friend that under the Proclamation of the President of the U. S. ordering Intruders on the

Public Lands to be removed, the Marshal for the District of Tennessee has given notice to the Tenants settled upon a Tract within the Congressional reservation, claimed under a Grant issued by the State of No. Carolina, that unless they remove therefrom by the 12th. of March next, their removal shall be compelled by military force. It is known to you, Sir, that the State of North Carolina claims the right to issue certain Grants within that reservation; that in pursuance of that claim Grants have been made; and that the validity of those Grants must be decided by judicial authority. I learn that a suit is now pending in the Federal Court for the District of Tennessee instituted for the express purpose of testing their validity. Believing confidently that it was not within the scope of the President’s Proclamation to interrupt the possession of individuals asserting title to the lands they hold under Grants issued by a State claiming a perfect right to issue them, I flatter myself that this representation will have the effect of obtaining from the proper department such instructions to the Marshal for the District of Tennessee as will prevent the execution of his menace.
                    You will perceive, Sir, the necessity, if any thing be done in this business, of acting promptly; and you will excuse the haste and inaccuracy with which this communication is made. I have the honour to be very respectfully Your most obedt. Servt.
                    
                        
                            Wm: Gaston
                            
                        
                    
                